This was a motion to vacate and set aside the verdicts and a judgment of the Superior Court of Fulton County, rendered March 9, 1944, which granted a total divorce between the parties. The husband acknowledged service of the wife's petition for divorce, in which it was alleged that the parties were residents of Fulton County. He now seeks by this motion, filed March 19, 1947, to vacate and set aside the verdicts and judgment on the ground that the parties were residents of DeKalb County when the suit was filed. There was no demurrer. The wife denied lack of jurisdiction, and the judge sitting without the intervention of a jury, found from the evidence that the movant was a resident of Fulton County when the petition was filed, and denied the motion. The proceeding in the divorce case did not show on its face any want of jurisdiction, but on the contrary showed jurisdiction. Whether or not in these circumstances the motion to set aside was an available remedy, under the pleadings and evidence the judge was authorized to find that the Superior Court of Fulton County did have jurisdiction of the divorce case, and therefore the denial of such motion was not erroneous.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 15930. SEPTEMBER 9, 1947.